Exhibit 10.1

 

THIS UNSECURED PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

UNSECURED PROMISSORY NOTE

 



Principal Amount: $575,000 Dated as of November 13, 2020

 



GreenVision Acquisition Corp., a Delaware corporation and special purpose
acquisition company (the “Maker”), promises to pay to Accountable Healthcare
America, Inc. (the “Payee”), the principal sum of FIVE HUNDRED SEVENTY FIVE
THOUSAND U.S. dollars ($575,000) in lawful money of the United States of
America, on the terms and conditions described below. This Note is being issued
by Maker in consideration of the Transaction Deposit (as defined in the Merger
Agreement) made by Payee to Maker in the amount of $575,000, which has been
utilized by the Maker to extend the termination date of November 21, 2020 for
Maker to complete a business combination to February 21, 2021, in accordance
with Maker’s Amended and Restated Certificate of Incorporation.

1.       Maturity Date/Payment of Principal. (a) This Note shall be due for
cancellation on the date on which Maker consummates a business combination
(“Business Combination”) with Payee on or prior to February 21, 2021, as
described in that certain Merger Agreement and Plan of Reorganization dated as
of the August 26, 2020 (the “Merger Agreement”), by and among Payee, Michael
Bowen, as representative of the shareholders of Payee, Maker and GreenVision
Merger Sub Inc., a Delaware corporation and wholly-owned subsidiary of Maker.

(b) Payee understands and agrees that no payment of principal of this Note shall
be required if a Business Combination with Payee is not consummated on or prior
to February 21, 2021 for any reason, unless there is at least $575,000 in funds
available to Maker excluding any funds available in Makers trust account (“Trust
Account”) as established with and held by Maker with Continental Stock Transfer
and Trust Company pursuant to the Investment Management Trust Agreement dated as
of November 18, 2019.

2.       Interest. No interest shall accrue on the unpaid principal balance of
this Note; provided, however any overdue amounts shall accrue default interest
at a rate per annum equal to the interest rate which is the prevailing
short-term United States Treasury Bill rate, from the date on which such payment
is due until the day on which all sums due are received by the Payee.

3.       Events of Default. The following shall constitute an event of default
(“Event of Default”):

(a) Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within ten (10) business days of the date
specified above.





 



(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under any applicable bankruptcy, insolvency or other similar law, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

4. Remedies.

(a) Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

5. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

6. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that other than as provided in Section 10 (Trust Waiver)
below, its liability shall be unconditional, without regard to the liability of
any other party, and shall not be affected in any manner by any indulgence,
extension of time, renewal, waiver or modification granted or consented to by
Payee, and consents to any and all extensions of time, renewals, waivers, or
modifications that may be granted by Payee with respect to the payment or other
provisions of this Note, and agrees that additional makers, endorsers,
guarantors, or sureties may become parties hereto without notice to Maker or
affecting Maker’s liability hereunder.





 



7. Notices. All notices, statements or other documents which are required or
contemplated by this Agreement shall be: (i) in writing and delivered personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party and
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

8. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

9. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10. Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the Trust Account and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.

11. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

12. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

[signature page follows]

 





 



 

[GreenVision note $575,000 signature page]

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

 

 

GREENVISION ACQUISITION CORP.

a Delaware corporation

 

By: /s/                                               

Name: Zhigeng (David) Fu

Title: Chief Executive Officer

 

 





 

 